COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00413-CV


PARMINDER SINGH AND SIMER                                           APPELLANTS
SINGH

                                         V.

SPAN INTERNATIONAL, INC. D/B/A                                          APPELLEE
PTAC DIRECT SALES


                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On January 20, 2012, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court

within ten days a response reasonably explaining the failure to file a brief and the
      1
       See Tex. R. App. P. 47.4.
need for an extension. See Tex. R. App. P. 38.8(a)(1). We have not received

any response.

      Because appellants’ brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 16, 2012




                                    2